Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This communication is a non-final action in response to application filed on 11/04/2019. Claims 28-46 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019, 04/02/2020, 07/16/2020, 09/30/20021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objection
Claims 34, 41 are objected because the word “first” should be deleted because their independent claims describe “pick-up location” or “first pick-up location cluster”, but NOT “first pick-up location”. “The first pick-up location” mentioned in claims 24, 41 appears to reference “pick-up location” as opposed to the cluster. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-30, 32, 34, 35-37, 39, 41-44, 46 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Claims 28-30, 32, 34, 35-37, 39, 41-44are system, method or non-transitory computer readable medium. They all fall under at least one statutory category.
Step 2A prong 1:
For independent claims, these claims recite the following limitations that examiner believes to recite an abstract idea.
Claim 28:
analyze, utilizing a clustering algorithm, historical pick-up events corresponding to rider computing devices, to generate pick-up location clusters;
select lead locations corresponding to the pick-up location clusters;
receive a ride request associated … , wherein the ride request includes a pick-up location;
based on determining that the pick-up location corresponds to a first pick-up location cluster from the pick-up location clusters, select a first lead location corresponding to the first pick-up location cluster as a start location for the ride request; and
provide, for display, the start location …

Claim 35:
analyzing, utilizing a clustering algorithm, historical pick-up events corresponding to rider computing devices, to generate pick-up location clusters;
selecting lead locations corresponding to the pick-up location clusters;
receiving a ride request … , wherein the ride request includes a pick-up location;
based on determining that the pick-up location corresponds to a first pick-up location cluster from the pick-up location clusters, selecting a first lead location corresponding to the first pick-up location cluster as a start location for the ride request; and
providing, for display, the start location ....

These identified limitations above, in a combination, shows a series of steps to determined a start location for a ride request. This describes followings a set of rules in addition to arranging a relationship between a rider and a driver (noting that the start location can be sent to a driver). Both of which falls within certain methods of organizing human activities grouping. 
Furthermore, it is worth noting that the analyze, determining and selecting steps also encompass mental processes. In this case, clustering algorithm for historical pick-up events, can be achieved by 4 points per rider device. Therefore, even with two rider devices, the claim can certainly be achieved by judging 8 points, which can just form 2 clusters and then assign 2 lead locations for these 2 clusters. After all “clustering algorithm” can be a simple algorithm of assigning arbitrarily determined nearby points into a cluster. All of these can be achieved in a person’s mind, especially with help of pen and paper to help visualize relationships among these 8 (or less) points. Therefore, the various analyze and selection steps also recite mental processes. 
Therefore, claims 28, 35, 42 recite an abstract idea.
Step 2A prong 2:
Independent claims 28, 35, 42 include the following additional elements.
Claim 28:
at least one processor; and
at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor, cause the system to: [perform the abstract idea recited above]
a rider computing device of a rider [associated with a ride request]
driver computing device or the rider computing device [for display the start location being provided]

Claim 35:
a rider computing device of a rider [associated with a ride request]
driver computing device or the rider computing device [for display the start location being provided]

Claim 42:
A non-transitory computer readable medium storing instructions thereon that, when executed by at least one processor … cause a computer system to: [perform the abstract idea recited above]
a rider computing device of a rider [associated with a ride request]
driver computing device or the rider computing device [for display the start location being provided]

As shown, these additional elements are all generic computer components recited on high generality (e.g., being a processor, memory, non-transitory CRM, or simply computing device) and therefore they are merely generic computer components. Furthermore, the processor, memory and non-transitory CRM is described to perform the abstract idea by “configured to” or “cause a computer system to”, these are equivalent to using the word “apply-it” or merely using the computer as a tool to implement the abstract idea. Similarly, the rider and driver computing devices are only used to have a request associated with it or being provided with data for displaying. These are also merely using these computing devices as a tool to implement the abstract idea. Whether viewed individually or as an ordered combination, these additional elements are merely applying the abstract idea on a generic computer or using the generic computer as a tool to implement the abstract idea. Therefore, they do not integrate the abstract idea into practical application. Therefore, claims 28, 35, 42 are directed to an abstract idea.

Step 2B:
The same analysis performed in step 2A prong 2 is also applicable to step 2B analysis here. The additional elements in claims 28, 35, 42, whether viewed individually or as an ordered combination, these additional elements are merely applying the abstract idea on a generic computer or using the generic computer as a tool to implement the abstract idea. Therefore, they do not provide an inventive concept or “significantly more” to the abstract idea. Therefore, claims 28, 335, 42 are ineligible.

Claims 29-30, 32, 36-37, 39, 41, 43-44, 46 merely further narrow the same abstract idea recited above by introducing additional rules to be followed. Therefore, they can be similarly analyzed as reciting the same abstract idea. Examiner would additional note that these dependent claims can certainly performed mentally using the above identified example of clustering 8 different points with pen and paper, where two different weights produces at most 16 (maybe less) numbers to be added. This can still be achieved with the help of pen and paper. Therefore, they still recite the same abstract idea and the prong 2 and step 2B analysis would remain substantially the same.

Examiner notes claims 31, 33, 38, 40, 45, 47 includes the limitations of determining weights based on different “app entry method”. This correspond to an improvement in computer technology as noted in 0045 of specification. Therefore, claims 31, 33, 38, 40, 45, 47 integrates the abstract idea into practical application and are eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-30, 3-37, 41-44  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amin (US 20130132140) in view of Zheng (US 20110208425)
As per claim 28, Amin discloses a system, comprising:
at least one processor (see at least Amin, 0024, embodiments described herein can generally require the use of computing devices); and
at least one non-transitory computer readable storage medium storing instructions that, when executed by the at least one processor (see at least Amin, 0024, embodiments described herein can generally require the use of computing device including processing and memory resources), cause the system to:
analyze, utilizing a clustering algorithm, historical pick-up events corresponding to rider computing devices, See also 0102 for context related to pickup region);
select lead locations corresponding to [the historical location] 
receive a ride request associated with a rider computing device of a rider, wherein the ride request includes a pick-up location (see at least Amin, 0102, In other examples, the user may specify a region as input by, for example, selecting an area of a map as a pickup region);
based on determining that the pick-up location corresponds to 
provide, for display, the start location to at least one of a driver computing device or the rider computing device (see at least Amin, 0105, the on-demand service application can provide a prompt as part of a user interface feature … (e.g., "Do you want to be picked up at Joe's Coffee Shop?"). Examiner notes “Joe’s Coffee Shop” is displayed as a prompt for user to confirm. See also Fig. 6A where 610 shows pickup location and 680 shows a confirm button).

Amin does not explicitly disclose 
collecting historical pick-up location to generate a pick-up location clusters;
select lead location correspond to the pick-up location clusters;
select a first lead location is based on determining pick-up location correspond to a first pick-up location cluster from the pick-up location clusters.

In other words, Amin, while discloses using rules and algorithms on historical pick-up locations to determine a likely pick-up location (lead location), it doesn’t disclose that the rules and algorithms involves clustering historical pickup locations into pick-up location clusters and pick a lead location for each pick-up location cluster, which is then used to select a first lead location correspond to a requested pick-up location.
Zheng, however, teaches 
collecting historical pick-up location to generate a pick-up location clusters (see at least Zheng, 0023, …the process formulates the individual user's location history based on a sequence of stay points. The individual user's location history data is clustered into clusters … See also Fig. 5 showing these stay points are segments of travels, therefore they are origins of travel events. See at least 0001-0002 that these travel segments can be conducted by vehicle);
select lead location correspond to the pick-up location clusters (see at least Zheng, 0024, Furthermore, the location correlation service clusters the stay points from multiple users' trajectories into several geographical regions to identify locations. Examiner notes identification of location based on clustered stay points is identifying lead location);
select a first lead location is based on determining pick-up location correspond to a first pick-up location cluster from the pick-up location clusters (see at least Zheng 0024, Furthermore, the location correlation service clusters the stay points … to identify locations. … Thus, the location model provides valuable meaning to the geographical regions … such as, a set of restaurants, stores along a main street, or an area for tourist attractions. Examiner notes a set of related points of interest can be identified based on closeness to the cluster).
Therefore, it would have been obvious for one ordinary skilled before the present invention to apply Zheng’s location clustering technique to recommend a location with Amin’s analysis of past pickup location to identify a likely location to arrived at the claimed invention of using clustering algorithm to select a lead location as starting location for service request for the purpose of having the capability of correlating other user’s historical travel data to achieve better predictability while preserving user’s privacy (see at least Zheng 0033-035).


As per claim 28, Amin discloses the system of claim 28, but does not explicitly disclose further comprising instructions that, when executed by the at least one processor, cause the system to:
analyze the historical pick-up events to generate the pick-up location clusters comprises utilizing the clustering algorithm to generate the first pick-up location cluster comprising a first set of pick-up events and a second pick-up location cluster comprising a second set of pick-up events; and
select the lead locations corresponding to the pick-up location clusters comprises selecting the first lead location based on the first set of pick-up events of the first pick-up location cluster and a second lead location based on the second set of pick-up events of the second pick-up location cluster.

Amin, as noted above, however, discloses analyzing historical pick-up events to predict a most likely pick-up location.
Zheng teaches 
analyze the historical pick-up events to generate the pick-up location clusters comprises utilizing the clustering algorithm to generate the first pick-up location cluster comprising a first set of pick-up events and a second pick-up location cluster comprising a second set of pick-up events (see at least Zheng, 0023, the individual user's location history data is clustered into clusters to remove a top two clusters of stay points having a greatest number of stay points. See also Fig. 5 for having more than 2 clusters after removal of top 2 stay points); and
select the lead locations corresponding to the pick-up location clusters comprises selecting the first lead location based on the first set of pick-up events of the first pick-up location cluster and a second lead location based on the second set of pick-up events of the second pick-up location cluster (see at least Zheng, 0024, Furthermore, the location correlation service clusters the stay points from multiple users' trajectories into several geographical regions to identify locations. … Thus, the location model provides valuable meaning to the geographical regions … such as, a set of restaurants, stores along a main street, …).
Therefore, it would have been obvious for one ordinary skilled before the present invention to apply Zheng’s location clustering technique to recommend a location with Amin’s analysis of past pickup location to identify a likely location to arrived at the claimed invention of using clustering algorithm to select a lead location as starting location for service request for the purpose of having the capability of correlating other user’s historical travel data to achieve better predictability while preserving user’s privacy (see at least Zheng 0033-035).

As per claim 34, Amin further discloses the system of claim 28, wherein the start location and the first pick-up location correspond to the same physical address and different geographic locations (see at least Amin, 0102, The user's mobile computing device can determine its general position … in some cases, the GPS measurements … can identify a region (e.g., a half-block or block, a shopping center, a business district, or a large building, etc.) encompassing many locations (e.g., multiple businesses or addresses). See also 0105, the on-demand service application can provide a prompt as part of a user interface feature asking the user whether the likely location is a location the user would like to be picked up at or dropped off at (e.g., "Do you want to be picked up at Joe's Coffee Shop?"). Examiner notes that the claimed [first] pick-up location is the GPS supplied region, which corresponds to Joe’s Coffee Shop address (among other addresses) and a region (e.g., a block or a shopping center). The most likely location (Joe’s Coffee Shop) correspond to its address and the location that indicated by this address without including other parts of the region, thereby being different from the region identified by the GPS data).

Claims 35-37, 41, 42-44 contain limitations substantially similar to claims 28-30, 34 and are rejected under similar rationale set forth above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of U.S. Patent No. 10467554 (‘554) in view of Zheng (US 20110208425). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 28 and ‘554’s claim 14 are substantially the same (other than word choices) except in two ways. First, ‘554’s cluster is not explicitly stated to be based on “historical pick-up events” or based on “a clustering algorithm” despite being “pick-up events associated with the requestor computing device. Second, ‘554 describes selecting a start location while claim 28 selecting a lead location as a start location. As per the first difference, it’s worth noting that ‘554 describe forming clusters based on events, which at least suggest that these events have occurred (hence having data points) and an algorithm is used to determine the clusters. To the extent that they’re not explicitly disclosed, Zheng teaches that (see above 103 rejection for citation). It would have been obvious for one ordinary skilled in the art before the invention to combine Zheng’s clustering technique on historical events to ‘554’s claim 14 for the purpose of providing suggestions based on location inputs. As per the second difference, the difference is merely in word choice as the “lead location” used in claim 28 is immediately, without any further modification, be designated as “a start location”. Therefore, the selected start location in ‘554 is the same as the lead location of present claim. 

Claim 29-47 can be similarly mapped to claim 14 in view of Zheng using citations noted above in 103 rejection. 
Allowable Subject Matter
Examiner notes claims 31, 33, 38, 40, 45, 47 would have been allowable if it is rewritten into independent forms and the double patenting rejection is overcome.
Claims 31, 33, 38, 40, 45, 47, as indicated above, integrates any recited abstract idea into practical application by improving functionality of computer to solve a technical problem noted in 0045 of specification. 
Best prior art Amin, as cited above, shows an algorithm to determine most likely location. The algorithm, however, does not involve using clustering algorithm that provides different weights for different app entry methods. 
Therefore, for at least the above reasons, claims 31, 33, 38, 40, 45, 47 are allowable subject matters if they’re in independent forms and the double patenting issue is resolved (e.g., by filing an e-terminal disclaimer).
Conclusion                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628